EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 24 February 2022.

The application has been amended as follows: 
-In line 3 of claim 1, insert the word --removably-- after the phrase “a heating body fixing seat is” and before the word “arranged”
-In line 4 of claim 1, insert the phrase --walls forming-- after the phrase “is provided with” and before the phrase “a connecting cavity”
-In line 8 of claim 1, insert the phrase --the walls forming-- after the phrase “is connected to” and before the phrase “the connecting cavity”
-In line 4 of claim 3, replace the word “right” with the word --left--
-In line 11 of page 11 of the specification, replace the phrase “right shell 13” with --left shell 13--
-In line 15 of page 11 of the specification, replace the phrase “right shell 13” with --left shell 13--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, suggest or render obvious the claimed arrangement of a heating body fixing seat being a removable structure in a main shell wherein a first end of the fixing seat includes walls forming a connecting cavity for a bottle body and a second end of the fixing seat is detachably assembled with a heating body in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774